 

 

Case 1:20-cv-00045-JRH-BKE Document16 Filed 05/08/20 Page 1 of 1

FILED
so 7+ re Tv m5
U.S. GISTRICT COURT

AUGUSTA DIV.
IN THE UNITED STATES DISTRICT COURT FOR THR, 8 PH 2:49

SOUTHERN DISTRICT OF GEORGIA
ERK) thaalea
SO DIST. OF GA.

AUGUSTA DIVISION

CHERYL STUBBS, *
*

Plaintiff, *

*

Vv. * CV 120-045

*

C.R. BARD INCORPORATED and *
BARD PERIPHERAL VASCULAR *
INCORPORATED, *
*

Defendants. *

ORDER

Before the Court is the Parties’ joint stipulation of
dismissal with prejudice. (Doc. 15.) The Parties signed the
stipulation; thus, the Court finds dismissal proper under Federal
Rule of Civil Procedure 41(a) (1) (A) (ii).

IT Is THEREFORE ORDERED that this matter is DISMISSED WITH
PREJUDICE. The Clerk is directed to TERMINATE all motions and
deadlines and CLOSE this case. Each party shall bear its own costs
and fees.

ORDER ENTERED at Augusta, Georgia, this PP aay of May, .

2020.

 

 

 
